■ POTTLE, J.
“An. agent, who for and in behalf of his principal takes the property of another without the latter’s consent, is as to him guilty of a conversion, although, being ignorant of the true owner’s title, the agent may have acted in perfect good faith; and such agent may be sued in trover for the property, even after his delivery of it to his principal.” Miller v. Wilson, 98 Ga. 567 (25 S. E. 578, 58 Am. St. R. 319). - See, also, Liptrot v. Holmes, 1 Ga. 381; Rushin v. Tharpe, 88 Ga. 779, 782 (15 S. E. 830) ; Flannery v. Harley, 117 Ga. 483 (43 S. E. 765); Merchants & Miners Transportation Co. v. Moore, 124 Ga. 482 (52 S. E. 802). In so far as the decision in Wando Phosphate Co. v. Parker, 93 Ga. 414 (21 S. E. 53), is in conflict with the prior decisions of the Supreme Court, it must be disregarded. But that case may, upon its facts, be distinguished from the present case, since it appears, from the evidence, that at the time the suit was brought, the defendant had not parted with all dominion and control over the property sued for. Judgment affirmed.